Title: To James Madison from William Willis, 1 June 1802
From: Willis, William
To: Madison, James


					
						Respected Sir
						New York June the 1t 1802.
					
					I have at length terminated my business and met with a passage to France as the nearest place to Barcelona and hope to be there in 40 days.
					I should have solicited a passage in the Frigate now here had I not feard a long quarantine.
					I am inform’d (indirectly) that one of the Mr Montgomerys of Alicant were about to apply for the consulate of Barcelona, and from this I am led to conjecture the source of a great part of the Clamour rais’d against me, and such an opportunity no doubt will be very gratifying to them, in order to be revenged of me for defending the interests of some american Citizens who I conceivd they had injured and were further attempting to injure.  But I have a confidence in the executive of my Country, that it will always give me notice of any charges made against me, and time to defend myself, and I have a confidence that I can procure ten americans of reputable character, to give testimony in my favor, to one that will say any thing against my character.  My unremitted exertions will be  to serve my Country at all times. I am Sir With Esteem Your Hble Servt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
